DETAILED ACTION
This action is responsive to the response filed on 03/24/2022. Claims 1-15 are pending in the case. Claim 1 is independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fagan et al. (US 20180281990 A1, cited in previous Office Action), hereinafter Fagan, in view Toyama et al. (US 20080040693 A1, cited in previous Office Action), hereinafter Toyama.

Regarding Claim 1, Fagan teaches:
A cabin management control device, comprising: (See FIG.s 1 and 2, distributed architecture 10 and 26; CPU 12 is contemplated to connect to at least two IO nodes: (1) a passenger IO node 20 and (2) a crew IO node 22 [0201] bulkhead IO node 28, a side ledge IO node 30, a table IO node 32, and a window IO node 34 [0210])
a computing device comprising a touchscreen, (a touch-sensitive surface [0238], touch-sensitive tablet 130 [0241])
the computing device including at least one processor and (a processor 14 and a controller 16. The CPU 12 may be a computer, as should be apparent to those skilled in the art [0193], distributed architecture 26 includes the CPU 12, the processor 14, the controller 16 [0209])
in communication with at least one of an aircraft network and a cabin controller, (the passenger IO node 20 and the crew IO node 22 connect to the controller 16, through which selected inputs and outputs are directed [0201], the IO nodes 20, 22, 28, 30, 32, 34 connect to the controller 16. The controller is contemplated to incorporate a hierarchical command structure that prioritizes input(s) from the different IO nodes 20, 22, 28, 30, 32, 34 [0212], the network may be a conventional communication network allowing an aircraft to transmit data while in flight [0308], the various components of the distributed architecture 10 connect to one another via communication lines 24. The communication lines 24 may be wired or wireless communication lines, as should be apparent to those skilled in the art. Wired communication lines encompass, but are not limited to, wired connections and docking stations (for one or more of the IO nodes). Wireless communication lines may be provided via any suitable data format including, but not limited to, a Bluetooth™ connection (where appropriate) [0204], Additionally, the communication lines are illustrated as two-way communication channels. While depicted as two-way communication channels, it is noted that one-way communication channels may be employed without departing from the scope of the present technology. In addition, it is also contemplated that the communication channels 24 may encompass one or more busses that channel multiple channels of communication along a single communication line 24 [0205])
the computing device configured to display via the touchscreen at least one graphical user interface (GUI) corresponding to a graphical representation of an aircraft cabin, the GUI comprising: (See at least FIG.s 13-17, 43-44, 50-53 and 60-64, an interface presenting an isometric view of at least a portion of the cabin of the aircraft [0107], an isometric view of the cabin 48 of the aircraft 36 [0495])
at least one active touch area (ATA) corresponding to a portion of the graphical representation and to a visible cabin feature visible within the graphical representation, (The isometric view permits a user to select specific controllable features and zones within the aircraft 36. For example, the user may select one of the passenger seating areas 58, 60, 62 over which control is to be asserted. Alternatively, the user may select an individual seat 74 over which controls are to be asserted. Still further, by selecting a suitable icon from an isometric view of the cabin 48 of the aircraft 36, the user may assert control over one or more of the monitors 96 within the aircraft 36. [0495], The window shades GUI 218 includes window designators 220. By selecting and highlighting one or more of the window designators 220, the user is able to control the window shade in the selected window 94 within the aircraft 36. [0293], e.g. FIG. 14 window designators 220 correspond to a portion of the graphical representation of the aircraft cabin and to the visible cabin feature within the graphical representation of window shades; seat selector GUI 246, which permits the user to identify his or her seat 74 via the seat indicator 248. Any environmental selections that are made by the user are then applied to the selected seat 74. Alternatively, it is contemplated that the user may be provided control over the environmental and comfort conditions of other seats 74. For example, a parent may wish to adjust comfort parameters for a child or a flight crew member may wish to adjust conditions for a passenger based on a verbal request. [0297], e.g. FIG. 17 with seat indicators 248 that correspond a portion of the graphical representation of the aircraft cabin and to a visible cabin feature visible within the graphical representation of seats)
the computing device configured to display a first textless control interface when the ATA is selected by a user via the touchscreen, the first textless control interface capable of controlling at least one visible parameter corresponding to the visible cabin feature based on control input provided by the user via the touchscreen; and (FIG. 14, The window shades GUI 218 includes window designators 220. By selecting and highlighting one or more of the window designators 220, the user is able to control the window shade in the selected window 94 within the aircraft 36. [0293] Control over the degree of openness of the window shades is contemplated to be provided via a control bar 222 with a slider 224. The slider 224 is contemplated to provide control over the window shades from a fully closed to a full opened condition. [0294], e.g. FIG. 14, control bar 222 with slider 224 are symbol-based and without text providing control over the visible parameter of the window shades corresponding to the selected window shade indicators 220 via the touchscreen; the method 306 displays the controls that are associated with the seat input(s) [0422], the method receives input from the user to adjust the seat... If the method 306 receives input to adjust the seat, the method 306 proceeds to step 528. At step 528, the method 306 adjusts the seat 74 according to the input provided [0424])
at least one direct access control (DAC) corresponding to a nonvisible cabin feature not visible within the graphical representation, (FIG. 13, The thermostat icon 158 provides access to a menu that permits the crew and/or passenger to control the temperature within the cabin 48 of the aircraft 36 [0263] The audio icon 156 is similar to the audio icon 144, by providing access to the audio menu, as discussed further herein [0262], The audio icon 144 provides access to a listing of the audio (i.e., music) entertainment available to the passenger on board the aircraft 36. Other functionality also may be made available via the audio icon 144, as discussed herein [0253] the volume controls are displayed to the user. [0379])
the computing device configured to display a second textless control interface when the DAC is selected by a user via the touchscreen, the second textless control interface capable of controlling at least one nonvisible parameter corresponding to the nonvisible cabin feature based on control input provided by the user via the touchscreen, (FIG. 15 with textless slider 232; The temperature is contemplated to be changed using a temperature control bar 230 with a slider 232. The temperature is contemplated to be controllable within 5-10° C. of the standard ambient of 25° C. Of course, a greater or lesser control may be provided as required or as desired [0298] thermostat icon 158 provides access to a menu that permits the crew and/or passenger to control the temperature within the cabin 48 of the aircraft 36 [0263] FIG. 9 audio submenu 192 with textless icons; The audio icon 144 provides access to a listing of the audio (i.e., music) entertainment available to the passenger on board the aircraft 36. Other functionality also may be made available via the audio icon 144, as discussed herein [0253] the volume controls are displayed to the user. [0379])
wherein the first textless control interface and the second textless control interface are symbol-based and without text corresponding to the at least one visible parameter or the at least one nonvisible parameter, respectively. (See FIG. 14, control bar 222 with slider 224 are symbol-based and without text providing control over the visible parameter of the window shades corresponding to the selected window shade indicators 220 via the touchscreen; FIG. 15 with textless slider 232 is also symbol-based and without text corresponding to the non-visible parameter of temperature; The window shades GUI 218 includes window designators 220. By selecting and highlighting one or more of the window designators 220, the user is able to control the window shade in the selected window 94 within the aircraft 36. [0293] Control over the degree of openness of the window shades is contemplated to be provided via a control bar 222 with a slider 224. The slider 224 is contemplated to provide control over the window shades from a fully closed to a full opened condition. [0294], The temperature is contemplated to be changed using a temperature control bar 230 with a slider 232. The temperature is contemplated to be controllable within 5-10° C. of the standard ambient of 25° C. Of course, a greater or lesser control may be provided as required or as desired [0298])

As shown above, Fagan teaches at least one example of wherein the first textless control interface and the second textless control interface are symbol-based and without text corresponding to the at least one visible parameter or the at least one nonvisible parameter, respectively. However, Fagan also includes examples of control interfaces capable of controlling at least one visible parameter corresponding to the visible cabin feature based on control input provided by the user via the touchscreen and controlling at least one nonvisible parameter corresponding to the nonvisible cabin feature based on control input provided by the user via the touchscreen that do include at least some text.

Toyama teaches:
[a] computing device configured to display via [a] touchscreen at least one graphical user interface (GUI) corresponding to a graphical representation…, the GUI comprising: (The interface itself has a plurality of textless pages. Each page has associated with it a number of controls. A control is essentially any object on a user interface display that has information or an action associated with it. [0080] allows user interaction with an interface with minimal or no text labels [0009] pointing device can be a touchscreen [0050], touch input device such as a touchscreen [0132] the computing environment 900 includes at least one central processing unit 910 and memory 920 [0130])
at least one active touch area (ATA) corresponding to a portion of the graphical representation… the computing device configured to display a first textless control interface when the ATA is selected by a user via the touchscreen, (Each control is represented by a graphical icon displayed on the interface… the deeper a user delves into an section of an application to get more information about a specific object, the graphical representation of the object will become increasingly photorealistic [0030] system is designed, at least in part, to be operational with no text labels. Therefore, a text-free mode implementer 425A is included, which ensures that no text appears on the screen. This text-free mode implementer is turned on as the default option in some embodiments [0074] pointing device can be a touchscreen [0050], touch input device such as a touchscreen [0132])
…
at least one direct access control (DAC)… the computing device configured to display a second textless control interface when the DAC is selected by a user via the touchscreen, (Each control is represented by a graphical icon displayed on the interface… the deeper a user delves into an section of an application to get more information about a specific object, the graphical representation of the object will become increasingly photorealistic [0030] system is designed, at least in part, to be operational with no text labels. Therefore, a text-free mode implementer 425A is included, which ensures that no text appears on the screen. This text-free mode implementer is turned on as the default option in some embodiments [0074] pointing device can be a touchscreen [0050], touch input device such as a touchscreen [0132])
… wherein the first textless control interface and the second textless control interface are symbol-based and without text corresponding to the at least one… parameter, respectively. (Each control is represented by a graphical icon displayed on the interface… the deeper a user delves into an section of an application to get more information about a specific object, the graphical representation of the object will become increasingly photorealistic [0030] system is designed, at least in part, to be operational with no text labels. Therefore, a text-free mode implementer 425A is included, which ensures that no text appears on the screen. This text-free mode implementer is turned on as the default option in some embodiments [0074] pointing device can be a touchscreen [0050], touch input device such as a touchscreen [0132] Each page has associated with it a number of controls. A control is essentially any object on a user interface display that has information or an action associated with it. For example, the control might be an icon, a button control, a hyperlink, a picture, a menu object, a combination list, and so forth [0080], graphical representation is chosen for each control. The graphical representation should be a picture that is clear enough for the meaning to be understood by someone who is not familiar with standard computer icons and who cannot read. Therefore, in a preferred embodiment, the control representation does not include a text label [0081])

Given that Fagan teaches examples of icons of the same feature for controlling a parameter both with and without text, e.g. seat icon 168 in FIG. 13 represented as a figure in a seat without text and seat icon 168 in FIG. 14 represented with text, and that Fagan teaches that the present technology is not intended to be limited solely to the embodiment(s) described herein. To the contrary, those skilled in the art should appreciate that the present technology may be embodied in one or more variations and equivalents to the embodiment(s) described herein. The present technology is intended to encompass those variations and equivalents (Fagan [0496]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first textless control interface displayed when the ATA is selected by a user via the touchscreen, the first textless control interface capable of controlling at least one visible parameter corresponding to the visible cabin feature based on control input provided by the user via the touchscreen, and the second textless control interface displayed when the DAC is selected by a user via the touchscreen, the second textless control interface capable of controlling at least one nonvisible parameter corresponding to the nonvisible cabin feature based on control input provided by the user via the touchscreen, to be symbol-based and without text corresponding to the at least one visible parameter or the at least one nonvisible parameter, respectively, as taught by Toyama.

One would have been motivated to make such a modification to allow people with minimal reading skills or people who do not speak the language the user interface is created in to more easily use applications (Toyama [0026]).

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Fagan, as modified, teaches:
wherein the computing device is mounted within the aircraft cabin. (the passenger IO node 20 is disposed on a retractable stand 134 that extends from the side ledge 98 adjacent to the passenger seat 74 [0242] a second contemplated embodiment of the passenger IO node 20, which is a retractable knob 132 that is disposed in the side ledge 98. The retractable knob 132 is contemplated to provide at least some of (if not all of) the functionality of the tablet 130. [0241])

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Fagan, as modified, teaches:
wherein: the computing device is mounted proximate to a passenger seat; and (the passenger IO node 20 is disposed on a retractable stand 134 that extends from the side ledge 98 adjacent to the passenger seat 74 [0242] a second contemplated embodiment of the passenger IO node 20, which is a retractable knob 132 that is disposed in the side ledge 98. The retractable knob 132 is contemplated to provide at least some of (if not all of) the functionality of the tablet 130. [0241])

Regarding Claim 5, the rejection of Claim 4 is incorporated.
Fagan, as modified, teaches:
wherein: the at least one second textless control interface includes at least one textless control interface corresponding to the passenger seat. (The seat controls may be accessed by selecting the seat icon 168. [0350], the method 306 awaits a request from a user to change his or her seat assignment. If the method 306 receives a request for a passenger to change his or her seat assignment, the method 306 proceeds to step 524. At step 524, the method changes the seat assignment for the passenger according to the input received [0423], a change seat GUI 250. The change seat GUI 250 permits the passenger to move from an initial seat 74 to a new seat 74. Any selected comfort variables that the  passenger selected may then be applied to the passenger's new seat [0298]; The reading light icon 164 provides access to control over one or more reading lights above the passenger seats 74 in the cabin 48. [0267], reading light subroutine provides control over a reading light that is contemplated to be local to the passenger seat 74. In particular, the reading light is contemplated to be over the seat 74 of the passenger [0417])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Fagan, as modified, teaches:
wherein the computing device includes a mobile computing device. (the passenger IO node 20 is contemplated to be a mobile electronic device [0233], The crew IO node 22 also is contemplated to be a mobile device, such as a portable computer, tablet, or smartphone [0234])

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Fagan, as modified, teaches:
wherein the mobile computing device is wirelessly coupled to the aircraft network and the cabin controller. (The communication lines 24 may be wired or wireless communication lines, as should be apparent to those skilled in the art… Wireless communication lines may be provided via any suitable data format including, but not limited to, a Bluetooth™ connection (where appropriate). [0204])

Regarding Claim 8, the rejection of Claim 6 is incorporated.
Fagan, as modified, teaches:
wherein the mobile computing device is physically coupled to the aircraft network and the cabin controller. (The communication lines 24 may be wired or wireless communication lines, as should be apparent to those skilled in the art. Wired communication lines encompass, but are not limited to, wired connections and docking stations (for one or more of the IO nodes). [0204])

Regarding Claim 9, the rejection of Claim 1 is incorporated.
Fagan, as modified, teaches:
wherein: the aircraft cabin includes a passenger cabin; (The cabin 48 includes a cockpit 50, a galley 52, and a passenger area 54. The cabin 48 also includes a forward lavatory 56, a first passenger seating area 58, a second passenger seating area 60, a third passenger seating area 62, a first bedroom 64, a second bedroom 66, and an aft lavatory 68. [0216])
the at least one visible parameter corresponds to at least one of a cabin lighting status, (The cabin lights GUI 202 includes zone designators 204, 206, 208. By selecting and highlighting one or more of the zone designators 204, 206, 208, the user is able to control the cabin lighting in the selected zones within the aircraft 36. [0289])
a window status, and (The window shades GUI 218 includes window designators 220. By selecting and highlighting one or more of the window designators 220, the user is able to control the window shade in the selected window 94 within the aircraft 36. [0293])
an in-flight entertainment (IFE) status; and (The video icon 160 is similar to the video icon 142. This icon also provides access to the functionality of the video menu, as discussed further herein [0264], The video icon 142 provides access to a listing of the video entertainment available to the passenger on board the aircraft 36 as well as other functionality, as discussed below. [0252])
the at least one nonvisible parameter corresponds to at least one of a cabin climate setting, (The thermostat icon 158 provides access to a menu that permits the crew and/or passenger to control the temperature within the cabin 48 of the aircraft 36 [0263])
a volume setting, and (The audio icon 156 is similar to the audio icon 144, by providing access to the audio menu, as discussed further herein [0262], The audio icon 144 provides access to a listing of the audio (i.e., music) entertainment available to the passenger on board the aircraft 36. Other functionality also may be made available via the audio icon 144, as discussed herein [0253] the volume controls are displayed to the user. [0379])
a connectivity setting.

Regarding Claim 10, the rejection of Claim 1 is incorporated.
Fagan, as modified, teaches:
wherein the user is associated with at least one user class; and (a passenger IO node 20 and (2) a crew IO node 22 [0201])
the GUI includes at least one of a restricted ATA and a restricted DAC, the restricted ATA and the restricted DAC accessible to at least one first user class and inaccessible to at least one second user class. (the crew IO node 22 is contemplated to include all of the functionality discussed in connection with the passenger IO node 20. In addition, the crew IO node 22 is contemplated to include functionality that is specific to members of the flight crew and the operation of the aircraft 36. [0299], The five additional icons include: (1) a scheduling icon 256, (2) a notes icon 258, (3) a report icon 260, (4) a control panel icon 262, (5) and a passenger roster icon 264. Each of these icons, when accessed, takes the user to GUIs that provide specific functionality [0301], Functionality associated with the icons 256-264 that are in the crew cabin submenu 254 may be provided via a separate menu that is available only to the crew via the crew IO node 22 [0302])

Regarding Claim 11, the rejection of Claim 10 is incorporated.
Fagan, as modified, teaches:
wherein the at least one user class includes at least one of a crewmember class, a passenger class, and (a passenger IO node 20 and (2) a crew IO node 22 [0201])
an enhanced passenger class. (a hierarchical command structure that prioritizes input(s) from the different IO nodes 20, 22, 28, 30, 32, 34. For example, the controller 16 may include a hierarchical command structure where input(s) provided by a crew member override (or nullify) input(s) provided by a passenger. In another contemplated scenario, input(s) provided at one of the IO nodes 20, 22, 28, 30, 32, 34 may be given priority over any other input(s). For example, a crew member may have closed the window shades in the aircraft so that the passengers may enjoy in-flight entertainment. A passenger may wish to open his or her window shade via the window IO node 34. So that the passenger may do this, input(s) from the window IO node 34 may be placed at the top of the hierarchical command tree. Still further, the owner or operator of the aircraft may set the hierarchical command structure for the individual aircraft or a fleet of aircraft, as required or as desired [0212])

Regarding Claim 13, the rejection of Claim 10 is incorporated.
Fagan, as modified, teaches:
wherein: the second textless control interface displayed when the at least one restricted DAC is selected includes at least one of: (the crew IO node 22 is contemplated to include all of the functionality discussed in connection with the passenger IO node 20. In addition, the crew IO node 22 is contemplated to include functionality that is specific to members of the flight crew and the operation of the aircraft 36. [0299], The five additional icons include: (1) a scheduling icon 256, (2) a notes icon 258, (3) a report icon 260, (4) a control panel icon 262, (5) and a passenger roster icon 264. Each of these icons, when accessed, takes the user to GUIs that provide specific functionality [0301], Functionality associated with the icons 256-264 that are in the crew cabin submenu 254 may be provided via a separate menu that is available only to the crew via the crew IO node 22 [0302])
a plurality of safety briefings; 
a plurality of cabin presets; and (The timeline 268 identifies specific events that may be preplanned for the flight. For example, if the flight is of a particularly long duration, the timeline 268 may include information that indicates when movies are to be played and in what sequence. The timeline 268 is contemplated to provide planning functionality to the crew. Once programmed, the timeline 268 may automatically execute the sequence of entertainment, etc., that has been preselected for a flight. [0303])
a plurality of maintenance functions. (notes GUI 276 that permits flight crew members to keep track if important information during the flight. For example, if the lavatory light burns out, the flight crew member may make a notation 278 via the notes GUI 276. Flight maintenance crews may then rely on the notes to take corrective action after the aircraft 36 reaches its destination [0306] The report GUI 280 is contemplated to provide a tally of the supplies on board the aircraft 36 and to identify any supply needs [0307])

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fagan and Toyama as applied to Claim 1 above, and further in view of Habashima et al. (US 20150202962 A1, newly cited), hereinafter Habashima.

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Fagan, as modified, teaches:
wherein the graphical representation includes a three-dimensional (3D) graphical representation (an interface presenting an isometric view of at least a portion of the cabin of the aircraft [0107], an isometric view of the cabin 48 of the aircraft 36 [0495])

Fagan may not explicitly disclose:
wherein the graphical representation includes a three-dimensional (3D) graphical representation capable of shifting a perspective of the graphical representation in response to at least one of a position change of the computing device and an orientation change of the computing device. (emphasis added)

Habashima teaches:
wherein [a] graphical representation includes a three-dimensional (3D) graphical representation capable of shifting a perspective of the graphical representation in response to at least one of a position change of [a] computing device and an orientation change of the computing device. (an image processing module 132 utilizes the plurality of sensors 122 along with sensors located within the vehicle 102 to determine the directional orientation and positional location of the portable electronic device 110 with respect to the vehicle 102 as the user utilizes the camera 114 to capture an image in real time. This determination provides the direction in which the portable electronic device 110 is facing with respect with the vehicle along with the position from which the portable electronic device 110 is capturing the image of the vehicle 102. An image recognition module 136 utilizes this information to determine which of the vehicle features 106 are to be included in the image being captured based on the image processing module 132 determining the directional orientation and positional location of the portable electronic device 114 within or in proximity of the vehicle 102 [0041]; e.g. FIG. 2, a screenshot of the touchscreen display 120 of the portable electronic device 110 providing the augmented reality user interface 200 showing a driver's side perspective of the vehicle 102 according to an exemplary embodiment is illustrated. The augmented reality user interface 200 is shown of the captured image of the vehicle 102 as augmented with virtual user interface objects (i.e., graphical input devices) that are represented by vehicle feature interface icons 202-224 overlaid upon vehicle features 106 identified in the captured image [0038],  FIG. 7, a screenshot is shown of the touch screen display 120 of the portable electronic device 110 providing the augmented reality user interface 700 from a rear passenger's perspective according to an exemplary embodiment. As shown, when the passenger is operating the portable electronic device 110 to capture an image of the vehicle 102 from the rear seat of the vehicle 102 as shown, the image can include points of interest that are overlaid with vehicle feature interface icons 702-710 that only appear from the passenger's perspective, as oppose to the driver's perspective (as shown in FIG. 2). [0077])

Given that Fagan teaches that the passenger IO node 20 is contemplated to be a mobile electronic device, as discussed above. Mobile electronic devices include, but are not limited to, portable computers, tablets, and smartphones. As will be made apparent from the discussion that follows, it is contemplated that the passenger IO node 20 will be capable of receiving and storing a software program, such as an "app." (Fagan [0233]); and
Habashima further teaches that a "vehicle", as used herein, refers to any moving vehicle that is capable of carrying one or more human occupants and is powered by any form of energy. The term "vehicle" includes, but is not limited to: cars, trucks, vans, minivans, SUVs, motorcycles, scooters, boats, personal watercraft, and aircraft. (Habashima [0026]);
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional graphical representation of Fagan to be capable of shifting a perspective of the graphical representation in response to at least one of a position change of the computing device and an orientation change of the computing device, as taught by Habashima.

One would have been motivated to make such a modification to make many functions of the vehicle in virtual systems less confusing and cumbersome for the user to operate (Habashima [0002]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fagan and Toyama as applied to Claim 10 above, and further in view of Hau et al. (US 20150239561 A1, previously cited), hereinafter Hau.

Regarding Claim 12, the rejection of Claim 10 is incorporated.
Fagan, as modified, teaches:
wherein: the second textless control interface displayed when the at least one restricted DAC is selected includes (the crew IO node 22 is contemplated to include all of the functionality discussed in connection with the passenger IO node 20. In addition, the crew IO node 22 is contemplated to include functionality that is specific to members of the flight crew and the operation of the aircraft 36. [0299], The five additional icons include: (1) a scheduling icon 256, (2) a notes icon 258, (3) a report icon 260, (4) a control panel icon 262, (5) and a passenger roster icon 264. Each of these icons, when accessed, takes the user to GUIs that provide specific functionality [0301], Functionality associated with the icons 256-264 that are in the crew cabin submenu 254 may be provided via a separate menu that is available only to the crew via the crew IO node 22 [0302])
… and the at least one nonvisible parameter includes at least one of… 2) a passenger status corresponding to an occupant of the plurality of passenger seats. (passenger roster GUI 286 that may be accessed when pressing the passenger roster icon 264. The passenger roster GUI 286 is intended to provide specific information about the passengers on the aircraft 36. Pertinent information may include, for example, the passenger's name and any medications that the passenger may require during the flight [0310])

Fagan may not explicitly disclose:
a passenger seat map corresponding to a plurality of passenger seats within the aircraft cabin; and the at least one nonvisible parameter includes at least one of 1) a seat status associated with the plurality of passenger seats

Hau teaches:
wherein: [a] second textless control interface displayed when… at least one restricted DAC is selected includes (a computing device that is assigned to a crew member that is servicing a particular plane flight (e.g., a handheld tablet computing device that is assigned to a flight attendant [0033] a user may select the "passenger" graphical interface element 164 [0038], user provides user input to select the "passenger insight" graphical interface element 206 ( e.g., by tapping a displayed location of the element 206 [0044])
a passenger seat map corresponding to a plurality of passenger seats within the aircraft cabin; and (See FIG.s 2 and 3, the graphical depiction of passenger seats 220)
… at least one nonvisible parameter includes at least one of 1) a seat status associated with the plurality of passenger seats and (See FIG. 2, a passenger seat that is assigned to a passenger with platinum status is shaded in a certain manner (e.g., with a maroon color)... the seats that are empty (e.g., because no customer has been assigned to the seats by the airline booking system), may be shaded yet another color, [0041])
2) a passenger status corresponding to an occupant of the plurality of passenger seats. (See FIG. 3, Still, instead of the graphical depiction of passenger seats 220 having squares that are shaded based on passenger loyalty program status, the graphical depiction of passenger seats 220 has some squares that are modified based on a determined level of passenger satisfaction. For example, in FIG. 3, some of the squares depict a red frowning face to indicate that the passengers that are sitting in those seats are identified as having a low passenger satisfaction level. The seats for which passengers are not identified as having a low passenger satisfaction level do not include the red frowning face. Such other seats may be empty (as shown in FIG. 3), or may be displayed in various other manners in order to represent different levels of passenger satisfaction. For example, some seats may be displayed with a green smiley face for those passengers that are determined to have a high passenger satisfaction level. Other graphical indications of passenger satisfaction may be used, such as shading an entirety of a seat indicator, or changing a shape of a seat indicator (e.g., making the square larger or smaller, or changing the square to a circle) [0045])

Given that Fagan does teach a display of a seat map in a user interface for a crew IO node, e.g. FIG.s 43 and 44, and that Fagan teaches that the present technology is not intended to be limited solely to the embodiment(s) described herein. To the contrary, those skilled in the art should appreciate that the present technology may be embodied in one or more variations and equivalents to the embodiment(s) described herein. The present technology is intended to encompass those variations and equivalents (Fagan [0496]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second textless control interface displayed when the at least one restricted DAC and at least one nonvisible parameter of Fagan combined with Toyama, to include a passenger seat map corresponding to a plurality of passenger seats within the aircraft cabin and a seat status associated with the plurality of passenger seats, as taught by Hau, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification so that a flight attendant is able to access multiple different types of information regarding passengers of a flight with a single computing device, and the computing device may update the displayed passenger information during the flight, for example, as updates are received from other flight attendants or airline computing systems on the ground (Hau [0017]).

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fagan and Toyama as applied to Claim 10 above, and further in view of Kopitzke et al (US 20020015063 A1, previously cited), hereinafter Kopitzke.

Regarding Claim 14, the rejection of Claim 10 is incorporated.
Fagan, as modified, teaches:
wherein:… at least one of the restricted ATA and the restricted DAC corresponds to a galley insert (GAIN) device; and at least one of the at least one visible parameter and the at least one nonvisible parameter corresponds to a setting of the GAIN device. (See FIG. 23, control panel GUI 282 that is accessible after pressing the control panel icon 262. Various devices, such as the hot water heater, may be controlled via the control panel GUI 282, e.g. FIG. 23, chiller, exhaust fan and oven control)

Fagan may not explicitly disclose:
the graphical representation of the aircraft cabin includes an aircraft galley;

Kopitzke teaches:
wherein: [a]graphical representation of [an] aircraft cabin includes an aircraft galley; (The system menu 14 shown in FIG. 8 is associated with the water supply and wastewater systems of the aircraft. The system menu 14 includes, on the right side, a graphical aircraft symbol 141, in which the location of each galley and each restroom or toilet is indicated. It is also indicated whether the galley or restroom is properly functional and active, or inactive due to a malfunction or error. [0046])

Given that Fagan teaches that the cabin 48 includes a cockpit 50, a galley 52, and a passenger area 54 (Fagan [0216]), the first passenger seating area 58 is positioned adjacent to the galley 52 and the forward lavatory 56 (Fagan [0216]), an isometric view of at least a portion of the cabin of the aircraft (Fagan [0107], the isometric view of the cabin 48 of the aircraft 36 provides an easily understood interface for a user to direct inputted commands and assert control over one or more controllable parameters within the cabin 48 of the aircraft 36 (Fagan [0495]) and that the present technology is not intended to be limited solely to the embodiment(s) described herein. To the contrary, those skilled in the art should appreciate that the present technology may be embodied in one or more variations and equivalents to the embodiment(s) described herein. The present technology is intended to encompass those variations and equivalents (Fagan [0496]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical representation of the aircraft cabin of Fagan combined with Toyama to include an aircraft galley, as taught by Hau.

One would have been motivated to make such a modification to provide a more versatile, adaptable, user-friendly, and intuitively operable device for monitoring and controlling aircraft cabin systems (Kopitzke [0003]).

Regarding Claim 15, the rejection of Claim 14 is incorporated.
Fagan, as modified, teaches:
wherein the GAIN device includes at least one of an… an oven, and a chiller compartment. (See FIG. 23, control panel GUI 282 that is accessible after pressing the control panel icon 262. Various devices, such as the hot water heater, may be controlled via the control panel GUI 282, e.g. FIG. 23, chiller, exhaust fan and oven control)

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.
On pages 7-11 of the response, and with respect to Claim 1, Applicant submits:
“Fagan fails to disclose, teach, or suggest at least "wherein the first textless control interface and the second textless control interface are symbol-based and without text corresponding to the at least one visible parameter or the at least one nonvisible parameter," as recited by amended Claim 1. (Emphasis added.)
Fagan does not disclose being able to select individual controllable features within a larger aircraft cabin graphic...
Applicant further submits that the "zone designators 204, 206, 208" are not features, but zones. No intuitively selectable features of the zones are shown in the cabin graphics themselves, nor is anything selectable within the zones. In fact, the only features arguably shown in the cabin graphics of Fagan seem to be chairs, which are not selectable for control.
Further, Claim 1 has been amended to clarify that the control interfaces (e.g., which, in some embodiments, replace conventional text-based sub-menus; see Applicant's FIGS. 2, 3) are "symbol-based and without text corresponding to the at least one visible parameter or the at least one nonvisible parameter." Fagan does not disclose such a limitation and seems to require the opposite (e.g., arguendo, even if any particular feature icon of Fagan is textless, its submenu controls are not)… Applicant's amended Claim 1 requires both symbology and the lack of text, to allow for both intuitive understanding of the controls and an efficient system that doesn't require a multitude of stored text for every language (100+) potentially needed internationally…
Toyama similarly does not describe all the features of Claim 1. Rather, the "graphical user interface" of Toyama likewise discloses neither a "graphical representation of an aircraft cabin" with selectable "features" nor an indication of use with an aircraft "cabin management control device" of any kind. (See, e.g., FIGS. 1 through 9).

	Examiner respectfully disagrees, as detailed below.
Fagan teaches that the isometric view permits a user to select specific controllable features and zones within the aircraft 36. For example, the user may select one of the passenger seating areas 58, 60, 62 over which control is to be asserted. Alternatively, the user may select an individual seat 74 over which controls are to be asserted. Still further, by selecting a suitable icon from an isometric view of the cabin 48 of the aircraft 36, the user may assert control over one or more of the monitors 96 within the aircraft 36 (Fagan [0495]). An example of this can be seen in FIG. 14 of Fagan in which window designators 220 correspond to a portion of the graphical representation of the aircraft cabin and to the visible cabin feature within the graphical representation of window shades. Selection of one or more of the window designators is configured to display control bar 222 with a slider 224, which are symbol-based and without text corresponding to the window shade, to provide control over the degree of openness of the window shades via user touch on the touchscreen (Fagan [0293]-[0294]).
Fagan also gives an example that thermostat icon 158 provides access to a menu that permits the crew and/or passenger to control the temperature within the cabin 48 of the aircraft 36 (Fagan [0263]), e.g. textless, symbol-based slider 232 in control bar 230 in FIG. 15 where the temperature is contemplated to be changed (Fagan [0298]).
Thus, Fagan gives at least one example of each of “at least one active touch area (ATA) corresponding to a portion of the graphical representation and to a visible cabin feature visible within the graphical representation, the computing device configured to display a first textless control interface when the ATA is selected by a user via the touchscreen, the first textless control interface capable of controlling at least one visible parameter corresponding to the visible cabin feature based on control input provided by the user via the touchscreen; and
at least one direct access control (DAC) corresponding to a nonvisible cabin feature not visible within the graphical representation, the computing device configured to display a second textless control interface when the DAC is selected by a user via the touchscreen, the second textless control interface capable of controlling at least one nonvisible parameter corresponding to the nonvisible cabin feature based on control input provided by the user via the touchscreen, 
wherein the first textless control interface and the second textless control interface are symbol-based and without text corresponding to the at least one visible parameter or the at least one nonvisible parameter, respectively.”
While some of the control interfaces of Fagan that are displayed  for controlling at least one visible/nonvisible parameter corresponding to visible/nonvisible cabin feature, may include minimal text, Toyama is included in the rejection to teach that such text for controls may be replaced with symbols and not include a text label to allow people with minimal reading skills or people who do not speak the language the user interface is created in to more easily use applications (Toyama [0026]).
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In regard to the dependent claims, dependent claims 2-15 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Applicant’s arguments, see pg. 12 of the response filed 03/24/2022, with respect to the rejection(s) of claim(s) 2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Habashima. The rejection has been amended to cite the relevant portions from Habashima which teach the amended portions of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaaf et al. (US 20100318266 A1) - Interface for vehicle function control vis a touch screen, including a representation of the vehicle and touch regions for each seat that can be adjusted. Once the user selects a seat to be adjusted, specifically by touching the representation of the seat in question, then a seat adjustment screen would be presented on the GUI. Seat adjustment screen includes a representation of the car seat with seat adjustment buttons and/or touch-sensitive regions which represent the various aspects of the seat that can be adjusted.
Alford et al. (US 20100176632 A1) - Touch screen control interface for passenger seat that displays images to guide the passenger in making selections and prompting adjustments, including a representative seat image having components that correspond to adjustable portions of the physical and receiving touch commands from the user and relating those commands to adjustments of portions of the seat

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179